I concur in the judgment. I do this reluctantly, and only because our supreme court in Ott Hardware Co. v. Davis,165 Cal. 795, [134 P. 973], has established the law to govern the case. I am still of the opinion that under the facts shown no liability was created against the city of Santa Barbara. The reasons are expressed in the dissenting opinion of the supreme court as filed in the case cited.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on January 29, 1917. *Page 235